     Case 1:19-cv-00736-AWI-HBK Document 46 Filed 08/19/21 Page 1 of 2


 1

 2

 3

 4                               UNITED STATES DISTRICT COURT

 5                       FOR THE EASTERN DISTRICT OF CALIFORNIA

 6

 7    ANDREW MICHAEL TUCKER,                            Case No. 1:19-cv-00736-AWI-HBK (PC)
 8                       Plaintiff,                     ORDER ADOPTING FINDINGS AND
                                                        RECOMMENDATIONS, AND GRANTING
 9           v.                                         IN PART AND DENYING IN PART
                                                        DEFENDANTS’ SUMMARY JUDGMENT
10    KYLE MOHR, FNU DEMASTERS,                         MOTION
      FNU ALTSCHULER,
11                                                      (Doc. Nos. 31 & 43)
                         Defendants.
12

13

14          Plaintiff Andrew Michael Tucker is a state prisoner proceeding pro se on his complaint

15   filed under 42 U.S.C. § 1983. Doc. No. 1. The matter was referred to a United States magistrate

16   judge pursuant to 28 U.S.C. § 636(b)(1)(B) and Eastern District of California Local Rule 302.

17          On July 29, 2021, the assigned magistrate judge issued findings and recommendations,

18   which recommended that the exhaustion-based motion for summary judgment filed on behalf of

19   Defendants DeMasters and Altschuler (Doc. No. 31) be granted in part and denied in part. Doc.

20   No. 43. The findings and recommendations, which were served on Plaintiff, contained notice that

21   objections were to be filed within fourteen days. Id. at 14–15. Defendants filed an objection on

22   August 12, 2021. Doc. No. 44. Plaintiff filed an objection on August 16, 2021. Doc. No. 45.

23          In accordance with the provisions of 28 U.S.C. § 636(b)(1)(C), the Court has conducted a

24   de novo review of the case. Having carefully reviewed the entire file, including Defendants’ and

25   Plaintiff’s objections, the Court concludes that the magistrate judge’s findings and

26   recommendations are supported by the record and proper analysis.

27   ///

28   ///
     Case 1:19-cv-00736-AWI-HBK Document 46 Filed 08/19/21 Page 2 of 2


 1                                            ORDER

 2         Accordingly, IT IS HEREBY ORDERED that:

 3         1.    The findings and recommendations (Doc. No. 43) issued on July 29, 2021, are

 4               ADOPTED in full;

 5         2.    Defendants’ motion for summary judgment (Doc. No. 31) is GRANTED in part

 6               and DENIED in part;

 7               a.      The motion is GRANTED as to Defendant Altschuler and the claim set

 8                       forth against Defendant Altschuler are dismissed;

 9               b.      The motion is DENIED, without prejudice, as to Defendant DeMasters;

10         3.    This case is REFERRED BACK to the assigned magistrate judge for further

11               proceedings.

12
     IT IS SO ORDERED.
13

14   Dated: August 19, 2021
                                              SENIOR DISTRICT JUDGE
15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                   2
